 



FIFTEENTH AMENDED AND RESTATED GUARANTY AGREEMENT
     FOR VALUE RECEIVED, and in consideration of credit given or to be given,
advances made or to be made, or other financial accommodation from time to time
afforded or to be afforded to DIRECT GENERAL FINANCIAL SERVICES, INC., a
Tennessee corporation (f/k/a Direct Financial Services, Inc.) and DIRECT GENERAL
PREMIUM FINANCE COMPANY, a Tennessee corporation (hereinafter, collectively, the
“Debtors”), by FIRST TENNESSEE BANK NATIONAL ASSOCIATION, Memphis, Tennessee
(“FTB”), CAPITAL ONE BANK, N.A. (successor by merger to Hibernia National Bank),
Baton Rouge, Louisiana (“Capital One”), U.S. BANK, NATIONAL ASSOCIATION, St.
Louis, Missouri (“U.S. Bank”), JPMORGAN CHASE BANK, N.A. (successor by merger to
Bank One, NA (Main Office Chicago)), Baton Rouge, Louisiana (“JPMorgan”),
CAROLINA FIRST BANK, Greenville, South Carolina (“Carolina First”), NATIONAL
CITY BANK OF KENTUCKY, Louisville, Kentucky (“National City Bank”), FIFTH THIRD
BANK, N.A. (Tennessee), Franklin, Tennessee (“Fifth Third”), REGIONS BANK,
Birmingham, Alabama (“Regions”), and MIDFIRST BANK, Oklahoma City, Oklahoma
(“MidFirst”) (hereinafter, collectively, the “Banks”), the undersigned DIRECT
GENERAL CORPORATION, a Tennessee corporation, DIRECT GENERAL INSURANCE AGENCY,
INC., a Tennessee corporation, DIRECT GENERAL INSURANCE AGENCY, INC., an
Arkansas corporation, DIRECT GENERAL INSURANCE AGENCY, INC., a Mississippi
corporation, DIRECT GENERAL INSURANCE AGENCY OF LOUISIANA, INC., a Louisiana
corporation, DIRECT GENERAL AGENCY OF KENTUCKY, INC., a Kentucky corporation,
DIRECT ADMINISTRATION, INC., a Tennessee corporation, DIRECT ADJUSTING COMPANY,
INC., a Tennessee corporation, DIRECT GENERAL INSURANCE AGENCY, INC., a Texas
corporation, and DIRECT GENERAL CONSUMER PRODUCTS, INC., a Tennessee corporation
(hereinafter, collectively, the “Guarantors”), hereby jointly and severally, for
themselves, their heirs, executors, administrators and successors absolutely and
unconditionally guarantee(s) the full and prompt payment to the Banks, at
maturity (whether by acceleration or otherwise) and at all times thereafter, of
each and all of the following:
     1. the indebtedness (and interest thereon) evidenced by that certain Tenth
Restated Revolving Credit Note dated as of June 30, 2006, in the principal sum
of Forty Million Dollars ($40,000,000.00), bearing interest from date at the
rate specified in said note, said note being payable to the order of FTB, at the
offices of FTB, 165 Madison Avenue, Memphis, Tennessee 38103, as agent for
itself and other lenders, or at such other place as the holder may designate in
writing, being executed by the Debtors, and being given for value received;
     2. the indebtedness (and interest thereon) evidenced by that certain
Restated Swing Line Note dated as of June 30, 2006, in the principal sum of
Thirty Million Dollars ($30,000,000.00) (said Swing Line Note evidencing debt
which is a portion of the foregoing $40,000,000.00 debt to FTB), bearing
interest from date at the rate specified in said note, said note being payable
to the order of FTB, at the offices of FTB, 165 Madison Avenue, Memphis,
Tennessee 38103, as agent for itself and other lenders, or at such other place
as the holder may designate in writing, being executed by the Debtors, and being
given for value received;

 



--------------------------------------------------------------------------------



 



     3. the indebtedness (and interest thereon) evidenced by that certain
Eleventh Restated Revolving Credit Note dated as of June 30, 2006, in the
principal sum of Twenty-Five Million Dollars ($25,000,000.00), bearing interest
from date at the rate specified in said note, said note being payable to the
order of Capital One, at the offices of FTB, 165 Madison Avenue, Memphis,
Tennessee 38103, as agent for itself and other lenders, or at such other place
as the holder may designate in writing, being executed by the Debtors, and being
given for value received;
     4. the indebtedness (and interest thereon) evidenced by that certain
Eleventh Restated Revolving Credit Note dated as of June 30, 2006, in the
principal sum of Thirty Million Dollars ($30,000,000.00), bearing interest from
date at the rate specified in said note, said note being payable to the order of
U.S. Bank, at the offices of FTB, 165 Madison Avenue, Memphis, Tennessee 38103,
as agent for itself and other lenders, or at such other place as the holder may
designate in writing, being executed by the Debtors, and being given for value
received;
     5. the indebtedness (and interest thereon) evidenced by that certain
Seventh Restated Revolving Credit Note dated as of June 30, 2006, in the
principal sum of Thirty-Five Million Dollars ($35,000,000.00), bearing interest
from date at the rate specified in said note, said note being payable to the
order of JPMorgan (formerly Bank One), at the offices of FTB, 165 Madison
Avenue, Memphis, Tennessee 38103, as agent for itself and other lenders, or at
such other place as the holder may designate in writing, being executed by the
Debtors, and being given for value received;
     6. the indebtedness (and interest thereon) evidenced by that certain Sixth
Restated Revolving Credit Note dated as of June 30, 2006, in the principal sum
of Twenty Million Dollars ($20,000,000.00), bearing interest from date at the
rate specified in said note, said note being payable to the order of Carolina
First, at the offices of FTB, 165 Madison Avenue, Memphis, Tennessee 38103, as
agent for itself and other lenders, or at such other place as the holder may
designate in writing, being executed by the Debtors, and being given for value
received;
     7. the indebtedness (and interest thereon) evidenced by that certain Fourth
Restated Revolving Credit Note dated as of June 30, 2006, in the principal sum
of Thirty Million Dollars ($30,000,000.00), bearing interest from date at the
rate specified in said note, said note being payable to the order of Regions, at
the offices of FTB, 165 Madison Avenue, Memphis, Tennessee 38103, as agent for
itself and other lenders, or at such other place as the holder may designate in
writing, being executed by the Debtors, and being given for value received;
     8. the indebtedness (and interest thereon) evidenced by that certain Third
Restated Revolving Credit Note dated as of June 30, 2006, in the principal sum
of Twenty Million Dollars ($20,000,000.00), bearing interest from date at the
rate specified in said note, said note being payable to the order of National
City Bank, at the offices of FTB, 165 Madison Avenue, Memphis, Tennessee 38103,
as agent for itself and other lenders, or at such other place as the holder may
designate in writing, being executed by the Debtors, and being given for value
received;

2



--------------------------------------------------------------------------------



 



     9. the indebtedness (and interest thereon) evidenced by that certain Third
Restated Revolving Credit Note dated as of June 30, 2006, in the principal sun
of Fifteen Million Dollars ($15,000,000.00), bearing interest from date at the
rate specified in said note, said note being payable to the order of Fifth Third
Bank, N.A. (Tennessee), at the offices of FTB, 165 Madison Avenue, Memphis,
Tennessee 38103, as agent for itself and other lenders, or at such other place
as the holder may designate in writing, being executed by the Debtors, and being
given for value received;
     10. the indebtedness (and interest thereon) evidenced by that certain
Revolving Credit Note dated as of June 30, 2006, in the principal sum of Ten
Million Dollars ($10,000,000.00), bearing interest from date at the rate
specified in said note, said note being payable to the order of MidFirst at the
offices of FTB, 165 Madison Avenue, Memphis, Tennessee 38103, as agent for
itself and other lenders, or at such other place as the holder may designate in
writing, being executed by the Debtors, and being given for value received;
     11. all obligations of the Debtors pursuant to any and all renewals,
modifications, or extensions, in whole or in part, of any of said notes (all of
said promissory notes, together with any such renewal, modification or extension
being herein called the “Notes”);
     12. all obligations of the Debtors under and pursuant to that certain
Eighth Amended and Restated Loan Agreement dated as of October 31, 2002, as
amended by that First Amendment to Eighth Amended and Restated Loan Agreement
dated as of March 31, 2003, as amended by that Second Amendment to Eighth
Amended and Restated Loan Agreement dated as of May 28, 2003, as amended by that
Third Amendment to Eighth Amended and Restated Loan Agreement dated as of
June 30, 2003, as amended by that Fourth Amendment to Eighth Amended and
Restated Loan Agreement dated on or about July 17, 2003, as amended by that
Fifth Amendment to Eighth Amended and Restated Loan Agreement dated as of
November 26, 2003, as amended by that Sixth Amendment to Eighth Amended and
Restated Loan Agreement dated as of June 30, 2004, as amended by that Seventh
Amendment to Eighth Amended and Restated Loan Agreement dated as of December 3,
2004, and as amended by that certain Eighth Amendment to Eighth Amended and
Restated Loan Agreement of even date herewith (as amended, the “Loan
Agreement”), among the Debtors, the Banks, First Tennessee Bank National
Association, as Agent, and the Guarantors, and any security agreement or other
security document (the Loan Agreement and such security agreement or other
security documents collectively herein called “Security Documents”) which now or
hereafter secures the payment of the indebtedness guaranteed pursuant to this
Guaranty Agreement or evidenced by the Notes; and
     13. all obligations of the Debtors pursuant to any and all renewals,
modifications, or extensions, in whole or in part, of any of the Security
Documents; together with all expenses, legal and/or otherwise (including court
costs and reasonable attorney’s fees) incurred by the Banks in collecting or
endeavoring to collect the indebtedness evidenced and secured, respectively, by
the Notes and the Security Documents (or any renewals, modifications, amendments
or extensions of any thereof, in whole or in part), or any part of said
indebtedness, in protecting any collateral, and in

3



--------------------------------------------------------------------------------



 



     enforcing the Loan Agreement or this Guaranty (all of which is hereinafter
collectively referred to as the “Indebtedness”).
     THIS GUARANTY SHALL BE A CONTINUING, ABSOLUTE AND UNCONDITIONAL GUARANTY,
and shall remain in full force and effect until the Indebtedness (and interest
thereon and expenses in connection therewith), and all renewals, modifications,
or extensions thereof, in whole or in part, shall have been fully paid and
satisfied and shall remain in full force and effect until written notice of its
discontinuance, addressed to First Tennessee Bank National Association, 165
Madison Avenue, Memphis, Tennessee 38103, Attention: Metropolitan Division,
shall be actually received by First Tennessee Bank National Association, as
Agent for Banks (the burden of proof of receipt by said Agent of such notice
being in all cases upon the Guarantors), and also until any and all said
Indebtedness, or any extensions or renewals thereof, existing before receipt of
such notice, and expenses in connection therewith, shall be fully paid.
Regardless of when a renewal or extension of pre-termination debt occurs (with
or without adjustment of interest rate or other terms), the debt is deemed to
have been incurred prior to termination to the extent of the renewal or
extension, and to be fully covered by this Guaranty. The death, dissolution or
withdrawal of the Guarantors (or any of them) shall not terminate this Guaranty
until notice of any such death, dissolution or withdrawal, given as above
provided, shall have actually been received by Agent, and until all of said
Indebtedness, or any extensions or renewals thereof, existing before receipt of
such notice shall be fully paid. In the event of any such death, dissolution or
withdrawal and notice thereof to Agent, as aforesaid, this Guaranty shall,
notwithstanding, continue and remain in force against any surviving Guarantor
until discontinued as hereinabove provided.
     Subject to the limitations of Section 10.1 of the Loan Agreement, the Banks
are hereby expressly authorized to make from time to time, without notice to
anyone: any renewals, modifications or extensions, whether such renewals,
modifications or extensions be in whole or in part and without limit as to the
number of such extensions or of the renewal periods thereof, and without notice
to or further assent from the undersigned, sales, pledges, surrenders,
compromises, settlements, releases, indulgences, alterations, substitutions,
exchanges, changes in, modifications, or other dispositions including, without
limitation, cancellations, of all or any part of the collateral pledged to
secure the Indebtedness or any part of said Indebtedness, either express or
implied, or of any contracts or instruments evidencing any thereof, or of any
security or collateral therefor, and/or to take any security for or other
guaranties upon any of said Indebtedness; and the liability of the Guarantors
(or any of them) shall not be in any manner affected, diminished or impaired
thereby, or by any lack of diligence, failure, neglect or omission on the part
of the Banks, the Agent or any of them to make any demand or protest, or give
any notice of dishonor or default, or to realize upon or protect any of said
Indebtedness, or any collateral or security therefor, or to exercise any lien
upon or right of appropriation or (subject to the limitations set forth in
Section 10.7 of the Loan Agreement) setoff of any moneys, accounts, credits, or
property of said Debtors, possessed by the Banks, towards the liquidation of
said Indebtedness, or by any application of payments or credits thereon. The
Banks shall have the exclusive right to determine how, when and what application
of payments and credits, if any, shall be made on said Indebtedness, or any part
thereof, and shall be under no obligation, at any time, to first resort to, make
demand on, file a claim against, or exhaust its remedies against the Debtors, or
any one or more of the Guarantors, or other persons or corporations, their
properties or estates, or to resort to or exhaust its remedies against, any
collateral, security, property, liens

4



--------------------------------------------------------------------------------



 



or other rights whatsoever. It is expressly agreed that the Banks may at any
time make demand for payment on, or bring suit against the Guarantors (or any of
them), or any other guarantors, may compound with the Guarantors or any other
guarantor for such sums or on such terms as the Banks may see fit and release
the Guarantors (or any of them) or any other guarantor from all further
liability to the Banks, without thereby impairing the rights of the Bank in any
respect to demand, sue for and collect the balance of the Indebtedness from any
guarantor not so released; and that any claims against the Debtors, against any
other guarantor, or against any collateral, accruing to the Guarantors (or any
of them) by reason of payments made hereunder shall be in all respects junior
and subordinate to any obligation then or subsequently owed by the Debtors or by
such other guarantor to the Banks. In addition, the liability of the Guarantors
(or each of them) shall not be affected by any lack of validity or
enforceability of the guaranteed debt. As security for the undertakings and
obligations of the Guarantors hereunder, the Guarantors (or each of them)
expressly grants and gives to the Banks, subject to Section 10.7 of the Loan
Agreement, a right of immediate setoff, without demand or prior notice, of the
balance of every deposit account, now or at any time hereafter existing, of the
Guarantors (or each of them) with the Banks (but with prompt post setoff
notice), and a general lien upon, and security interest in all money, negotiable
instruments, commercial paper, notes, bonds, stocks, credits and/or choses in
action, or any interest therein, and any other property, rights, and interests
of the Guarantors (or each of them) or any evidence thereof, which have or any
time shall come into the possession, custody, or control of the Banks, and, in
the event of default hereunder, the Banks may sell or cause to be sold at public
or private sale in any manner which may be lawful, for cash or credit and upon
such terms as the Banks may see fit, and (except as may be otherwise expressly
provided by the Uniform Commercial Code, or other applicable law) without demand
or notice to the Guarantors (or each of them), all or any of such security, and
the Banks (unless prohibited by the Uniform Commercial Code from so doing) or
any other person may purchase such property, rights or interests so sold and
thereafter hold the same free of any claim or right of whatsoever kind,
including any right or equity or redemption, of the Guarantors (or each of
them), such demand, notice, right or equity of redemption being hereby expressly
waived and released.
     In the event of the death, incompetency, dissolution, liquidation,
insolvency (however evidenced) of the Debtors, or institution of bankruptcy or
receivership proceedings by the Debtors, or in the event that any involuntary
bankruptcy or receivership proceedings filed against the Debtors shall not be
dismissed within sixty (60) days following the institution of such proceedings,
then and in any such event all of the Indebtedness shall, for the purposes of
this Guaranty, and at the option of the Banks, immediately become due and
payable from the Guarantor; and, in such event, any and all sums or payments of
any nature which may be or become due and payable by the Debtors to the
undersigned are hereby assigned to the Banks, and shall be collectible by the
Banks, without necessity for other authority than this instrument, until the
Indebtedness shall be fully paid and discharged, but such collection by the
Banks shall not in any respect affect, impair or diminish any other rights of
the Banks. The granting of credit from time to time by the Banks to the Debtors,
in excess of the amount to which right of recovery under this Guaranty is
limited and without notice to the Guarantors (or any of them), is hereby
expressly authorized and shall in no way affect or impair this Guaranty; and, in
the event that the obligations of the Debtors to the Banks shall so exceed the
amount to which this Guaranty is limited, any payment by the Debtors or any
collections or recovery by the Banks from any

5



--------------------------------------------------------------------------------



 



sources other than this Guaranty may first be applied by the Banks to any
obligations of the Debtors which exceed the limits of this Guaranty.
     The Guarantors (or each of them) will not exercise any rights that
Guarantors (or any of them) may acquire by way of subrogation under this
Guaranty, by any payment made hereunder or otherwise, until all of the
Indebtedness shall have been paid in full. If any amount shall be paid to the
Guarantors (or any of them) on account of such subrogation rights at any time
when all the Indebtedness shall not have been paid in full, such amount shall be
held in trust for the benefit of the Banks and shall forthwith be paid to the
Banks to be credited and applied upon the Indebtedness.
     Notwithstanding any provision of the preceding paragraph to the contrary,
if at any time the Guarantors (or any of them) is or becomes an “insider” (as
defined from time to time in Section 101 of the Federal Bankruptcy Code) with
respect to the Debtors, then such Guarantor or Guarantors irrevocably and
absolutely waives any and all rights of subrogation, contribution,
indemnification, reimbursement or any similar rights against the Debtors with
respect to this Guaranty, whether such rights arise under an express or implied
contract or by operation of law, it being the intention of the parties that the
Guarantors shall not be deemed to constitute a “creditor” (as defined in
Section 101 of the Federal Bankruptcy Code) of the Debtors, by reason of the
existence of this Guaranty in the event that the Debtors become debtors in any
proceeding under the Federal Bankruptcy Code.
     Notwithstanding any other provision of this Guaranty to the contrary, if
the obligations of the Guarantors hereunder would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state corporate law or any state or Federal bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other law
affecting the rights of creditors generally, to be void, invalid or
unenforceable to any extent on account of the amount of the Guarantors’ (or each
of them) liability under this Guaranty, then notwithstanding any other provision
of this Guaranty to the contrary, the amount of such liability shall, without
any further action by the Guarantors (or each of them) or any other person, be
automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding.
     The Banks may without any notice whatsoever to anyone, sell, assign or
transfer all or any part of said Indebtedness; and in that event each and every
immediate and successive assignee, transferee or holder of all or any part of
said Indebtedness shall have the right to enforce this Guaranty, by suit or
otherwise, for the benefit of such assignee, transferee or holder, as fully as
though such assignee, transferee or holder were herein by name given such
rights, powers and benefits; but the Banks shall have an unimpaired right, prior
and superior to that of any said assignee, transferee or holder, to enforce this
Guaranty for the benefit of the Banks, as to so much of said Indebtedness that
has not been sold, assigned or transferred.
     No act of commission or omission of any kind, or at any time, on the part
of the Banks in respect of any matter whatsoever shall in any way affect or
impair this Guaranty. This Guaranty is in addition to and not in substitution
for or discharge of any other Guaranty held by the Banks. The Guarantors (or
each of them) waives any rights of action Guarantors (or any of them) might

6



--------------------------------------------------------------------------------



 



have against the Banks because of the exercise by the Banks in any manner
howsoever of any rights granted to the Banks herein.
     This Guaranty contains the entire agreement between the parties and every
part thereof shall be binding upon the Guarantors (or each of them), Guarantors’
heirs, executors, administrators, personal representatives, successors and
assigns, as fully as though everywhere specifically mentioned, and shall inure
to the benefit of the Banks, and their successors and assigns, and shall be
construed according to the laws of the State of Tennessee, in which state it is
accepted by the Banks.
     If any provision hereof is invalid or unenforceable, the remaining
provisions hereof shall not be affected by such invalidity or unenforceability.
Each term and provision contained herein shall, however, be valid and
enforceable to the fullest extent permitted by applicable law.
     The Guarantors (or each of them) acknowledge that this Guaranty Agreement
is and shall be effective against such Guarantors upon execution by such
Guarantors (regardless of whether any other person named herein as Guarantor
shall sign), and delivery hereof to the Banks, or its Agent; and that it shall
not be necessary for the Banks to execute any acceptance hereof or otherwise to
signify or express their acceptance hereof.
     ALL OF THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY OF THE PARTIES AGAINST THE OTHER ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT OR UNDER
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED (OR WHICH MAY BE
DELIVERED IN THE FUTURE) IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING
RELATIONSHIP BETWEEN THE PARTIES TO THIS AGREEMENT.
     This Fifteenth Amended and Restated Guaranty Agreement supersedes and
replaces that certain Fourteenth Amended and Restated Guaranty Agreement and all
prior Guaranty Agreements entered into with respect to the Indebtedness.
[SEPARATE SIGNATURE PAGE FOLLOWS]

7



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
FIFTEENTH AMENDED AND RESTATED GUARANTY AGREEMENT
 
 
     IN WITNESS WHEREOF, the Guarantors have caused this Fifteenth Amended and
Restated Guaranty Agreement to be executed by their duly authorized officers on
the dates set forth in their respective acknowledgments, but with an effective
date as of the 30th day of June, 2006.

            DIRECT GENERAL CORPORATION,
a Tennessee corporation
      By:   /s/ William J. Harter       William J. Harter, Senior
Vice-President             

            DIRECT GENERAL INSURANCE AGENCY, INC.,
a Tennessee corporation
      By:   /s/ William J. Harter       William J. Harter, Senior
Vice-President             

            DIRECT GENERAL INSURANCE AGENCY, INC.,
an Arkansas corporation
      By:   /s/ William J. Harter       William J. Harter, Senior
Vice-President             

            DIRECT GENERAL INSURANCE AGENCY, INC.,
a Mississippi corporation
      By:   /s/ William J. Harter       William J. Harter, Senior
Vice-President             

            DIRECT GENERAL INSURANCE AGENCY OF
LOUISIANA, INC.,
a Louisiana corporation
      By:   /s/ William J. Harter       William J. Harter, Senior
Vice-President           

S-1



--------------------------------------------------------------------------------



 



         

            DIRECT GENERAL AGENCY OF KENTUCKY, INC.,
a Kentucky corporation
      By:   /s/ William J. Harter       William J. Harter, Senior
Vice-President             

            DIRECT ADJUSTING COMPANY, INC.,
a Tennessee corporation
      By:   /s/ J. Todd Hagely       J. Todd Hagely,        Senior
Vice-President & Chief Financial Officer     

            DIRECT ADMINISTRATION, INC.,
a Tennessee corporation
      By:   /s/ J. Todd Hagely       J. Todd Hagely,        Senior
Vice-President & Chief Financial Officer     

            DIRECT GENERAL INSURANCE AGENCY, INC.,
a Texas corporation
      By:   /s/ William J. Harter       William J. Harter, Senior
Vice-President             

            DIRECT GENERAL CONSUMER PRODUCTS, INC.,
a Tennessee corporation
      By:   /s/ J. Todd Hagely       J. Todd Hagely, President             

GUARANTORS

S-2



--------------------------------------------------------------------------------



 



STATE OF TENNESSEE
COUNTY OF DAVIDSON
     Before me, the undersigned Notary Public in and for the State and County
aforesaid, personally appeared WILLIAM J. HARTER, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself (or herself) to be the Senior Vice-President of
DIRECT GENERAL CORPORATION, a Tennessee corporation, the within-named bargainor,
a corporation, and that he as such officer, being duly authorized so to do,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the corporation by himself as such officer.
     WITNESS my hand and seal at office, on this the 4th day of August, 2006.
Notary Public /s/ Patt Coleman
My Commission Expires:
July 24, 2010

STATE OF TENNESSEE
COUNTY OF DAVIDSON
     Before me, the undersigned Notary Public in and for the State and County
aforesaid, personally appeared WILLIAM J. HARTER, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself (or herself) to be the Senior Vice-President of
DIRECT GENERAL INSURANCE AGENCY, INC., a Tennessee corporation, the within-named
bargainor, a corporation, and that he as such officer, being duly authorized so
to do, executed the foregoing instrument for the purposes therein contained, by
signing the name of the corporation by himself as such officer.
     WITNESS my hand and seal at office, on this the 4th day of August, 2006.
Notary Public /s/ Patt Coleman
My Commission Expires:
July 24, 2010

S-3



--------------------------------------------------------------------------------



 



STATE OF TENNESSEE
COUNTY OF DAVIDSON
     Before me, the undersigned Notary Public in and for the State and County
aforesaid, personally appeared WILLIAM J. HARTER, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself (or herself) to be the Senior Vice-President of
DIRECT GENERAL INSURANCE AGENCY, INC., an Arkansas corporation, the within-named
bargainor, a corporation, and that he as such officer, being duly authorized so
to do, executed the foregoing instrument for the purposes therein contained, by
signing the name of the corporation by himself as such officer.
     WITNESS my hand and seal at office, on this the 4th day of August, 2006.
Notary Public /s/ Patt Coleman
My Commission Expires:
July 24, 2010

STATE OF TENNESSEE
COUNTY OF DAVIDSON
     Before me, the undersigned Notary Public in and for the State and County
aforesaid, personally appeared WILLIAM J. HARTER, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself (or herself) to be the Senior Vice-President of
DIRECT GENERAL INSURANCE AGENCY, INC., a Mississippi corporation, the
within-named bargainor, a corporation, and that he as such officer, being duly
authorized so to do, executed the foregoing instrument for the purposes therein
contained, by signing the name of the corporation by himself as such officer.
     WITNESS my hand and seal at office, on this the 4th day of August, 2006.
Notary Public /s/ Patt Coleman
My Commission Expires:
July 24, 2010

S-4



--------------------------------------------------------------------------------



 



STATE OF TENNESSEE
COUNTY OF DAVIDSON
     Before me, the undersigned Notary Public in and for the State and County
aforesaid, personally appeared WILLIAM J. HARTER, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself (or herself) to be the Senior Vice-President of
DIRECT GENERAL INSURANCE AGENCY OF LOUISIANA, INC., a Louisiana corporation, the
within-named bargainor, a corporation, and that he as such officer, being duly
authorized so to do, executed the foregoing instrument for the purposes therein
contained, by signing the name of the corporation by himself as such officer.
     WITNESS my hand and seal at office, on this the 4th day of August, 2006.
Notary Public /s/ Patt Coleman
My Commission Expires:
July 24, 2010

STATE OF TENNESSEE
COUNTY OF DAVIDSON
     Before me, the undersigned Notary Public in and for the State and County
aforesaid, personally appeared WILLIAM J. HARTER, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself (or herself) to be a Senior Vice-President of
DIRECT GENERAL AGENCY OF KENTUCKY, INC., a Kentucky corporation, the
within-named bargainor, a corporation, and that he as such officer, being duly
authorized so to do, executed the foregoing instrument for the purposes therein
contained, by signing the name of the corporation by himself as such officer.
     WITNESS my hand and seal at office, on this the 4th day of August, 2006.
Notary Public /s/ Patt Coleman
My Commission Expires:
July 24, 2010

S-5



--------------------------------------------------------------------------------



 



STATE OF TENNESSEE
COUNTY OF DAVIDSON
     Before me, the undersigned Notary Public in and for the State and County
aforesaid, personally appeared J. TODD HAGELY, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself (or herself) to be a Senior Vice-President and
Chief Financial Officer of DIRECT ADJUSTING COMPANY, INC., a Tennessee
corporation, the within-named bargainor, a corporation, and that he as such
officer, being duly authorized so to do, executed the foregoing instrument for
the purposes therein contained, by signing the name of the corporation by
himself as such officer.
     WITNESS my hand and seal at office, on this the 4th day of August, 2006.
Notary Public /s/ Patt Coleman
My Commission Expires:
July 24, 2010

STATE OF TENNESSEE
COUNTY OF DAVIDSON
     Before me, the undersigned Notary Public in and for the State and County
aforesaid, personally appeared J. TODD HAGELY, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself (or herself) to be a Senior Vice-President and
the Chief Financial Officer of DIRECT ADMINISTRATION, INC., a Tennessee
corporation, the within-named bargainor, a corporation, and that he as such
officer, being duly authorized so to do, executed the foregoing instrument for
the purposes therein contained, by signing the name of the corporation by
himself as such officer.
     WITNESS my hand and seal at office, on this the 4th day of August, 2006.
Notary Public /s/ Patt Coleman
My Commission Expires:
July 24, 2010

S-6



--------------------------------------------------------------------------------



 



STATE OF TENNESSEE
COUNTY OF DAVIDSON
     Before me, the undersigned Notary Public in and for the State and County
aforesaid, personally appeared WILLIAM J. HARTER, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself (or herself) to be the Senior Vice-President of
DIRECT GENERAL INSURANCE AGENCY, INC., a Texas corporation, the within-named
bargainor, a corporation, and that he as such officer, being duly authorized so
to do, executed the foregoing instrument for the purposes therein contained, by
signing the name of the corporation by himself as such officer.
     WITNESS my hand and seal at office, on this the 4th day of August, 2006.
Notary Public /s/ Patt Coleman
My Commission Expires:
July 24, 2010

STATE OF TENNESSEE
COUNTY OF DAVIDSON
     Before me, the undersigned Notary Public in and for the State and County
aforesaid, personally appeared J. TODD HAGELY, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself (or herself) to be the President of DIRECT
GENERAL CONSUMER PRODUCTS, INC., a Tennessee corporation, the within-named
bargainor, a corporation, and that he as such officer, being duly authorized so
to do, executed the foregoing instrument for the purposes therein contained, by
signing the name of the corporation by himself as such officer.
     WITNESS my hand and seal at office, on this the 4th day of August, 2006.
Notary Public /s/ Patt Coleman
My Commission Expires:
July 24, 2010

S-7